 



EXHIBIT 10.33
NINTH OMNIBUS AMENDMENT
     THIS NINTH OMNIBUS AMENDMENT (this “Amendment”), dated as of September 29,
2005, is entered into by and among CH FUNDING, LLC, (the “Borrower”), ATLANTIC
ASSET SECURITIZATION LLC, as an Issuer (“Atlantic”), LA FAYETTE ASSET
SECURITIZATION LLC, as an Issuer (“La Fayette”), FALCON ASSET SECURITIZATION
CORPORATION, as an Issuer (“Falcon”), CALYON NEW YORK BRANCH, as the
Administrative Agent (the “Administrative Agent”), as a Bank and as a Managing
Agent (“Calyon”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (“JPMC”), as a Bank
and as a Managing Agent, U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent
(“U.S. Bank”), LLOYDS TSB BANK PLC, a banking corporation organized under the
laws of England (hereinafter, together with its successors and assigns,
“Lloyds”), as a Bank, and DHI MORTGAGE COMPANY, LTD., as the Servicer (the
“Servicer”) and as the Seller (the “Seller”). Capitalized terms used and not
otherwise defined herein are used as defined in the related Operative Documents
(as defined below).
RECITALS
     WHEREAS, the Servicer, as the Seller, and the Borrower, as the Purchaser,
entered into that certain Master Repurchase Agreement and Addendum to the Master
Repurchase Agreement incorporated therein, dated as of July 9, 2002, as amended
by the Omnibus Amendment, dated as of August 26, 2002, by and among the
Borrower, Atlantic, the Administrative Agent, and the Servicer (the “First
Omnibus Amendment”) and the Second Omnibus Amendment, dated as of November 25,
2002, by and among the Borrower, Atlantic, the Administrative Agent and the
Servicer (the “Second Omnibus Amendment”) (as the same may be amended, restated,
supplemented or modified from time to time, the “Repurchase Agreement”);
     WHEREAS, the Borrower, the Administrative Agent and U.S. Bank entered into
that certain Collateral Agency Agreement, dated as of July 9, 2002, as amended
by the First Omnibus Amendment and the Second Omnibus Amendment (the “Collateral
Agency Agreement”);
     WHEREAS, the Borrower, as Debtor, the Administrative Agent, U.S. Bank and
the Servicer entered into that certain Security Agreement, dated as of July 9,
2002, as amended by the Third Omnibus Amendment, dated as of April 18, 2003, by
and among the Borrower, Atlantic, the Administrative Agent and the Servicer (the
“Third Omnibus Amendment”) (as the same may be amended, restated, supplemented
or modified from time to time, the “Security Agreement”);
     WHEREAS, the Borrower, Atlantic, Falcon, JPMC, Lloyds, the Administrative
Agent, and the Servicer, have entered into that certain Amended and Restated
Loan Agreement, dated as of July 25, 2003, which incorporates the Loan Agreement
amendments contained in the First Omnibus Amendment, the Second Omnibus
Amendment and the Third Omnibus Amendment and completely replaces and supplants
such Omnibus Amendments (as the same may be amended, restated, supplemented or
modified from time to time, the “Restated Loan Agreement”

1



--------------------------------------------------------------------------------



 



and, collectively with the Repurchase Agreement, the Collateral Agency Agreement
and the Security Agreement, the “Operative Documents);
     WHEREAS, the Borrower, the Administrative Agent, U.S. Bank and the Servicer
have entered into that certain Fourth Omnibus Amendment, dated as of July 25,
2003, which completely replaced and supplanted the preceding Omnibus Amendments;
     WHEREAS, the Borrower, Calyon, U.S. Bank, JPMC, Lloyds, Danske Bank A/S,
Cayman Islands Branch (together with its successors and assigns, “Danske”), and
the Servicer entered into the Fifth Omnibus Amendment, dated as of December 22,
2003 (the “Fifth Omnibus Amendment”), relating to certain amendments to the
Operative Documents;
     WHEREAS, the Borrower, Calyon, JPMC, Lloyds, Danske, and the Servicer
entered into the Sixth Omnibus Agreement, dated as of July 7, 2004 (the “Sixth
Omnibus Amendment”), relating to certain amendments to the Operative Documents;
     WHEREAS, the Borrower, Calyon, JPMC, Lloyds, Danske, and the Servicer
entered into the Seventh Omnibus Agreement, dated as of June 29, 2005 (the
“Seventh Omnibus Amendment”), relating to certain amendments to the Operative
Documents;
     WHEREAS, the Borrower, Calyon, JPMC, Lloyds, U.S. Bank, Atlantic, La
Fayette, Falcon and the Servicer entered into the Eighth Omnibus Agreement,
dated as of September 26, 2005 (the “Eighth Omnibus Amendment”), relating to
certain amendments to the Operative Documents;
     WHEREAS, via certain assignment agreements, Danske assigned 100% of its
interest to Calyon and Calyon assigned a portion of such interest to Lloyds; and
     WHEREAS, the parties hereto desire to, among other things, increase the
Issuer Facility Amount and Maximum Facility Amount, and to further amend the
Operative Documents as hereinafter set forth.
     NOW, THEREFORE, the parties agree as follows:
Section 1. Amendment to Repurchase Agreement.
       a. The definition of “Issuer Facility Amount” is hereby deleted in its
entirety and replaced with the following:
     “Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette,
on an aggregate basis, $600,000,000 from and including September 29, 2005 to and
including the Short-Term Termination Date, $500,000,000 from and including
October 15, 2005 to and including the Mid-Term Termination Date and $400,000,000
from and including November 11, 2005, and (b) with respect to Falcon, on an
aggregate basis, $100,000,000. Any reduction (or termination) of the Maximum
Facility Amount pursuant to the terms of this Agreement shall reduce ratably (or
terminate) the Issuer Facility Amount of each Issuer; provided, however, that,
any reduction of the Maximum Facility Amount pursuant to the

2



--------------------------------------------------------------------------------



 



terms of this Agreement up to an amount equal to the Short-Term Increased Amount
on or prior to the Short-Term Termination Date or up to the Mid-Term Increased
Amount on or prior to the Mid-Term Termination Date shall not be applied pro
rata to the Issuers and shall reduce the Issuer Facility Amount of only Atlantic
and La Fayette, on an aggregate basis.
       b. The definition of “Maximum Facility Amount” is hereby deleted in its
entirety and replaced with the following:
“Maximum Facility Amount” means $700,000,000.00 from and including September 29,
2005 to and including the Short-Term Termination Date, $600,00,000 from and
including October 15, 2005 to and including the Mid-Term Termination Date and
$500,000,000 from and including November 11, 2005, as such amount may be reduced
pursuant to Section 2.1(c) of the Loan Agreement.
Section 2. Amendment to Collateral Agency Agreement.
       a. The definition of “Issuer Facility Amount” is hereby deleted in its
entirety and replaced with the following:
“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette, on
an aggregate basis, $600,000,000 from and including September 29, 2005 to and
including the Short-Term Termination Date, $500,000,000 from and including
October 15, 2005 to and including the Mid-Term Termination Date and $400,000,000
from and including November 11, 2005, and (b) with respect to Falcon, on an
aggregate basis, $100,000,000. Any reduction (or termination) of the Maximum
Facility Amount pursuant to the terms of this Agreement shall reduce ratably (or
terminate) the Issuer Facility Amount of each Issuer; provided, however, that,
any reduction of the Maximum Facility Amount pursuant to the terms of this
Agreement up to an amount equal to the Short-Term Increased Amount on or prior
to the Short-Term Termination Date or up to the Mid-Term Increased Amount on or
prior to the Mid-Term Termination Date shall not be applied pro rata to the
Issuers and shall reduce the Issuer Facility Amount of only Atlantic and La
Fayette, on an aggregate basis.
       b. The definition of “Maximum Facility Amount” is hereby deleted in its
entirety and replaced with the following:
“Maximum Facility Amount” means $700,000,000.00 from and including September 29,
2005 to and including the Short-Term Termination Date, $600,00,000 from and
including October 15, 2005 to and including the Mid-Term Termination Date and
$500,000,000 from and including November 11, 2005, as such amount may be reduced
pursuant to Section 2.1(c) of the Loan Agreement.”
Section 3. Amendment to Restated Loan Agreement.
       a. The definition of “Increased Principal Debt” is hereby deleted in its
entirety.

3



--------------------------------------------------------------------------------



 



       b. The definition of “Issuer Facility Amount” is hereby deleted in its
entirety and replaced with the following:
     “Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette,
on an aggregate basis, $600,000,000 from and including September 29, 2005 to and
including the Short-Term Termination Date, $500,000,000 from and including
October 15, 2005 to and including the Mid-Term Termination Date and $400,000,000
from and including November 11, 2005, and (b) with respect to Falcon, on an
aggregate basis, $100,000,000. Any reduction (or termination) of the Maximum
Facility Amount pursuant to the terms of this Agreement shall reduce ratably (or
terminate) the Issuer Facility Amount of each Issuer; provided, however, that,
any reduction of the Maximum Facility Amount pursuant to the terms of this
Agreement up to an amount equal to the Short-Term Increased Amount on or prior
to the Short-Term Termination Date or up to the Mid-Term Increased Amount on or
prior to the Mid-Term Termination Date shall not be applied pro rata to the
Issuers and shall reduce the Issuer Facility Amount of only Atlantic and La
Fayette, on an aggregate basis.
       c. The definition of “Maximum Facility Amount” is hereby deleted in its
entirety and replaced with the following definition:
     “Maximum Facility Amount” means $700,000,000.00 from and including
September 29, 2005 to and including the Short-Term Termination Date, $600,00,000
from and including October 15, 2005 to and including the Mid-Term Termination
Date and $500,000,000 from and including November 11, 2005, as such amount may
be reduced pursuant to Section 2.1(c) of the Loan Agreement.”
       d. Article I is hereby amended by inserting the following two definitions
immediately after the definition of “Maximum Rate”:
     “Mid-Term Increased Amount” means an amount up to $100,000,000 advanced by
Lloyds and/or its related Issuers from and including September 29, 2005 to and
including the Mid-Term Termination Date.
     “Mid-Term Termination Date” means November 10, 2005.
       e. Article I is hereby amended by inserting the following two definitions
immediately after the definition of “Shipping Request”:
     “Short-Term Increased Amount” means an amount up to $100,000,000 advanced
by Calyon New York and/or its related Issuers from and including September 29,
2005 to and including the Short-Term Termination Date.
     “Short-Term Termination Date” means October 14, 2005.
       f. The definition of “Temporary Increase Termination Date” is hereby
deleted in its entirety.

4



--------------------------------------------------------------------------------



 



     g. Subparagraph (D) of Section 2.7(c)(iii) is hereby deleted in its
entirety and replaced with the following subparagraph (D):
     On each Settlement Date, (A) if the Short-Term Termination Date shall have
occurred and be continuing, an amount equal to the unpaid Short-Term Increased
Amount payable to Calyon New York and/or its related Issuers shall be paid to
the Managing Agent’s Account related to Calyon New York until the Short-Term
Increased Amount owing to Calyon New York and/or its related Issuers is reduced
to zero and (B) if, after the occurrence of the Short-Term Termination Date, the
Mid-Term Termination Date shall have occurred and be continuing, an amount equal
to the unpaid Mid-Term Increased Amount payable to Lloyds and/or its related
Issuers shall be paid to the Managing Agent’s Account related to Lloyds until
the Mid-Term Increased Amount owing to Lloyds and/or its related Issuers is
reduced to zero; provided that, in each case, if the application of such amounts
to the reduction of the Short-Term Increased Amount owed to Calyon New York
and/or its related Issuers or the Mid-Term Increased Amount owed to Lloyds
and/or its related Issuers would cause a Default or an Event of Default to occur
or there is otherwise an Default or Event of Default in existence, then, instead
of such application, Collections shall be paid to each Managing Agent’s Account
pro rata in proportion to the outstanding Principal Debt (including Increased
Principal Debt) owing to the Lenders in each Group.
     h. Schedule I is hereby deleted in its entirety and replaced with
Schedule I, Bank Commitments and Percentages, attached hereto.
Section 4. Operative Documents in Full Force and Effect as Amended.
     Except as specifically amended hereby, all of the provisions of the
Operative Documents and all of the provisions of all other documentation
required to be delivered with respect thereto shall remain in full force and
effect from and after the date hereof.
Section 5. Miscellaneous.
     a. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall not constitute a novation of any Operative Document, but shall constitute
an amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment, as though
such terms and conditions were set forth herein
     b. The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     c. This Amendment may not be amended or otherwise modified except as
provided in each respective Operative Agreement.

5



--------------------------------------------------------------------------------



 



     d. This Amendment and the rights and obligations of the parties under this
amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law, which shall apply hereto).
{Signatures appear on the following pages.}

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

     
BORROWER:
  CH FUNDING, LLC
 
   
 
  By: /s/ Mark C. Winter
 
  Name: Mark C. Winter
 
  Title: EVP/CFO
 
   
ADMINISTRATIVE AGENT,
BANK, AND MANAGING
AGENT:
  CALYON NEW YORK BRANCH
 
   
 
  By: /s/ Sam Pilcer
 
  Name: Sam Pilcer
 
  Title: Managing Director
 
   
 
  By: /s/ Anthony Brown
 
  Name: Anthony Brown
 
  Title: Vice President
 
   
ISSUER:
  ATLANTIC ASSET SECURITIZATION LLC
 
   
 
  By: Calyon New York Branch, as Attorney in Fact
 
   
 
  By: /s/ Sam Pilcer
 
  Name: Sam Pilcer
 
  Title: Managing Director
 
   
 
  By: /s/ Anthony Brown
 
  Name: Anthony Brown
 
  Title: Vice President

{Signatures continue on the following page.}

7



--------------------------------------------------------------------------------



 



          ISSUER:   LA FAYETTE ASSET SECURITIZATION LLC
 
       
 
  By:   Calyon New York Branch, as Attorney in Fact
 
       
 
  By:   /s/ Sam Pilcer
 
  Name:   Sam Pilcer
 
  Title:   Managing Director
 
       
 
  By:   /s/ Anthony Brown
 
  Name:   Anthony Brown
 
  Title:   Vice President
 
        SELLER AND SERVICER:   DHI MORTGAGE COMPANY, LTD.
 
       
 
  By:   DHI Mortgage Company GP, Inc., formerly known as
CH Mortgage Company GP, Inc., its general partner
 
       
 
  By:   /s/ Mark C. Winter
 
  Name:   Mark C. Winter
 
  Title:   EVP/CFO
 
        BANK AND
MANAGING AGENT:   JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ Jill T. Lane
 
  Name:   Jill T. Lane
 
  Title:   Vice President
 
        ISSUER:   FALCON ASSET SECURITIZATION CORPORATION
 
       
 
  By:   /s/ Jill T. Lane
 
  Name:   Jill T. Lane
 
  Title:   Authorized Signatory

8



--------------------------------------------------------------------------------



 



         
 
        BANK:   LLOYDS TSB BANK PLC
 
       
 
  By:   /s/ Ian Dimmock
 
  Name:   Ian Dimmock
 
  Title:   Vice President
 
      Structured Finance D080
 
       
 
  By:   /s/ Michelle White
 
  Name:   Michelle White
 
  Title:   Assistant Vice President
 
      Structured Finance W 154
 
        COLLATERAL AGENT:   U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Kathleen Connor
 
  Name:   Kathleen Connor
 
  Title:   V.P.

9



--------------------------------------------------------------------------------



 



SCHEDULE I
BANK COMMITMENTS AND PERCENTAGES

                                                      Bank                 Bank
  Commitment   Group Bank Bank   Commitment   Percentage   Percentage CALYON NEW
YORK BRANCH                        
 
  •   From and including September 29, 2005 to and including October 14, 2005  
$ 400,000,000       54.1429 %     66.6667 %
 
  •   From and including October 15, 2005 to and including November 10, 2005   $
333,333,333       55.5555 %     66.6667 %
 
  •   From and including November 11, 2005   $ 300,000,000       60.0000 %    
75.0000 %
 
                                LLOYDS TSB BANK PLC                        
 
  •   From and including September 29, 2005 to and including October 14, 2005  
$ 200,000,000       28.5714 %     33.3333 %
 
  •   From and including October 15, 2005 to and including November 10, 2005 `  
$ 166,666,667       27.7778 %     33.3333 %
 
  •   From and including November 11, 2005   $ 100,000,000       20.0000 %    
25.00 %
 
                                JPMORGAN CHASE BANK                        
 
  •   From and including September 29, 2005 to and including October 14, 2005  
$ 100,000,000       14.2857 %     100.00 %
 
  •   From and including October 15, 2005 to and including November 10, 2005   $
100,000,000       16.6667 %     100.00 %
 
  •   From and including November 11, 2005   $ 100,000,000       20.0000 %    
100.00 %

 